Citation Nr: 1732917	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for post-operative residuals of a Bankart lesion repair of the right shoulder (dominant).

2. Entitlement to a total disability rating based on individual unemployability due to  service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied a TDIU and from a July 2010 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for post-operative residuals of a Bankart lesion repair of the right (dominant) shoulder (hereafter, right shoulder disability).  In May 2010 and July 2010 respectively, the Veteran filed a notice of disagreement (NOD) with the denial of a TDIU and the assigned disability rating.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.

In September 2011, the RO granted a temporary total rating for convalescence following right shoulder surgery and granted special monthly compensation for housebound status, both effective from December 7, 2010, to May 1, 2011.  

In June 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In May 2014 and December 2014, the Board remanded the claims on appeal for further action, to include additional development of the evidence.  After accomplishing further action,  the Appeals Management Center (AMC) in Washington, D.C., continued to deny the claims (as reflected in an October 2014 and May 2016 supplemental SOC (SSOC)) and returned these matters l to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal has been  processed primarily utilizing  the Veterans Benefits Management System (VBMS-a paperless, electronic claims processing system.  The Veteran also has a paperless, electronic Virtual VA file that contains additional VA examination and outpatient treatment records relevant to the issues on appeal.  All such records have been reviewed.

The Board's decision addressing the claim involving evaluation of right shoulder disability is set forth below.  The claim for  TDIU is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the h claim herein decided have been accomplished.

2.  From May 14, 2009, one year prior to the filing of the current claim for increase, to September 14, 2014, the Veteran's right shoulder disability was manifested by subjective complaints of pain and flare-ups, and objective evidence of flexion at worst of 140 degrees and abduction at worst of 140 degrees.

3.  From September 14, 2014, to April 13, 2015, the Veteran's right shoulder disability was manifested by subjective complaints of pain and flare-ups, and objective evidence of flexion limited to, at worst, 100 degrees and abduction at worst to 90 degrees.

4.  Since April 13, 2015, the Veteran's right shoulder disability has been  manifested by subjective complaints of pain and flare-ups; and objective evidence of flexion limited to, at worst. 100 degrees and abduction limited  to, at worst, 90 degrees; he also has a history of recurrent dislocation and frequent episodes in the right side with guarding of all arm movement.

5.  The schedular criteria are adequate to rate the Veteran's service-connected right shoulder disability at all pertinent points.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right shoulder disability, prior to September 14, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5203-5024, 5201, 5202 (2016).   

2.  The criteria for a 20 percent, but no higher, rating for service-connected right shoulder disability, from September 14, 2014, to April 13, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, DCs 5203-5024, 5201, 5202 (2016).   

3.  The criteria for a 30 percent, but no higher, rating for a service-connected right shoulder disability, from April 13, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, DCs 5203-5024, 5201, 5202 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In November 2008 and June 2010 pre-rating letters, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for increased rating and a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, the SOC set forth the criteria for higher ratings for a right shoulder disability (the timing and form of which suffices, in part, for Dingess/Hartman).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of VA treatment records, Social Security Administration (SSA) records, and VA examination reports and opinions.  Also of record and considered in connection with these claims is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran, his friends and family, and his representative, on his behalf.  The Board finds that no further AOJ action on the higher rating claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the June 2012 Board hearing, the undersigned identified the claim on appeal as that herein decided.  Information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was remanded for further development, as a result of which additional evidence was subsequently added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As indicated above, in December 2014, the Board remanded the claim on appeal for additional development, and the record reflects compliance with the prior remand directives,.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to furnish to obtain and associate VA Vocational and Rehabilitation records; obtain outstanding VA medical records; and send the Veteran a letter soliciting information and,/r evidence pertaining to any additional pertinent evidence, to particularly include private (non-VA) treatment The AOJ obtained and associated Vocational records, and obtained VA Medical Center (VAMC) records in 2015 and 2016.  After the receipt of these additional records the , AMC  adjudicated the Veteran's claim.

Although the AMC sent the Veteran the requested letter in January 2015, the Veteran has not identified any private treatment providers or other sources from whom pertinent records are outstanding, and there is otherwise no indication of any outstanding evidence to obtain.  The evidence of record is sufficient for evaluation of the Veteran's disability. . 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

The 10 percent rating for the Veteran's service-connected right shoulder disability has been assigned under DCs 5203-5024.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code.    See 38 C.F.R. § 4.27.  Here, the hyphenated diagnostic codes indicate tenosynovitis (DC 5024), rated as impairment of the clavicle or scapula (DC 5203).  

The Board notes, however, that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).   Here, the  Board finds that DC 5201 and 5202 are more appropriate than DC 5203 fort when rating the Veteran's right shoulder disability, particularly since, as explained below, the Veteran has exhibited limitation of motion (DC 5201)  and recurrent dislocation of the scapulohumeral join (DC 5202),  but the disability is not shown to involve  impairment of the clavicle or scapula..  The  Board also finds that at no point is a rating under DC 5200 warranted as there is no showing of ankylosis of the scapulohumeral articulation.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the Board must provide an adequate statement of reasons or bases for its selection of a diagnostic code and explain why other codes are not analogous).

Under DC 5024, tenosynovitis is rated on the basis of limitation of motion of affected parts, as arthritis or degenerative arthritis, except gout, which will be rated under DC 5002.  38 C.F.R. § 4.71a., DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 

Limitation of motion of the arm is evaluated under DC 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed, his service-connected right shoulder condition affects his major extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating for the major extremity.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a, DC 5201. 

Under DC 5202, loss of head of the humerus (flail shoulder) warrants an 80 percent disability rating for the major extremity.  Nonunion of the humerus warrants a 60 percent disability rating for the major extremity.  Fibrous nonunion of the humerus warrants a 50 percent disability rating for the major extremity.  Recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 30 percent disability rating for the major extremity.  Recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent disability rating for the major extremity.  38 C.F.R. § 4.71a, DC 5202.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this case, the Veteran filed the current claim for increased rating for the right shoulder disability in May 2010.  

A May 2009 VA treatment record documents normal range of motion with flexion to 180 degrees and abduction to 180 degrees with no pain; no fatigue, weakness, or lack of endurance following repetitive use; normal strength testing; and no tenderness to palpation.  The Veteran reported that his right shoulder felt "loose" two to three times per day with heavy lifting or overhead work.  The examiner noted that his routine daily activities were limited in that he was not able to lift more than 20 to 25 pounds.  Records in April 2010 reflect full range of motion, with pain during abduction starting at 10 degrees above the shoulder.  In June 2010, active range of motion was flexion to 165 degrees and abduction to 160 degrees due to stiffness, and passive range of motion resulted in the same range of motion.  X-rays revealed mild degenerative changes.

A July 2010 VA examination report indicates that the Veteran had popping and grinding in his shoulder with increased pain after repetitive movements above 90 degrees.  The Veteran reported that his shoulder "seemed to want to shift on him" but that his home life was not affected due to his shoulder.  The Veteran stated that he took pain medication, which "knocked down the pain" but did not stop it.  The examiner noted no degenerative changes and that he did not have any mechanical locking or dislocation of the shoulder since his surgery in 2001.  Range of motion was flexion to 175 degrees with pain at 140 degrees, and abduction to 175 degrees with pain at 140 degrees.  There was no additional limitation of motion with repetition.  Hawkins test reproduced pain in his shoulder and he had tenderness to the acromioclavicular (AC) joint, but no other swelling, deformity, or discoloration.  Strength testing was normal in all planes.  The examiner found that he tolerated his work and home life with minor adjustments and that his shoulder did not affect his work.

VA treatment records dated in September 2010 document flexion to 180 degrees in both active and passive ranges of motion.  The physician noted that at 90 degrees, his humeral head could be felt prominently on the posterior aspect of the shoulder and with an anterior shift, and that he could get it to relocate on to the glenoid.  The physician stated that this was associated with a palpable clunk, and a perceived reduction of the humeral head.  Jerk testing was "somewhat more equivocal" secondary to patient guarding.  The physician found that, based on the physical examination and history, this was consistent with recurrent posterior instability.  In November 2010, range of motion was flexion to 160 degrees with instability and jerking.

 VA treatment records dated from January 2011 to May 2011 document passive range of motion on flexion from 45 degrees to 160 degrees, with pain at 90 degrees.  However, the Board notes that during this time period, the Veteran had been assigned a temporary total rating following right shoulder surgery.

VA treatment records dated in  September 14, 2014, document that the Veteran had active abduction to 90 degrees and passive abduction to 130 degrees, both with moderate pain.  On September 18, 2014, he had abduction to 170 degrees, and the physician noted that it was unclear whether his posterior instability had returned.  On September 22, 2014, he had flexion to 100 degrees and abduction to 90 degrees, with pain throughout the range of motion.  On October 7, 2014, the Veteran had normal active range of motion with no pain; but on October 14, 2014, he had flexion to 120 degrees with moderate pain.  On October 21, 2014, he had flexion to 110 degrees and abduction to 90 degrees, and complained of a sore and stiff shoulder.  On October 28, 2014, he had flexion to 125 and abduction to 110 degrees, and the physician noted that his shoulder had regained some motion but was still "shaky."  In January 2015, the Veteran had flexion to 100 degrees and abduction to 90 degrees with pain.  In February 2015, he had flexion to 115 degrees and abduction to 90 degrees with pain, and reported that he could not perform overhead tasks.

An April 2015 VA examination report reflects right shoulder dislocation with multiple arthroscopic repair and residual scars and instability.  The Veteran reported that he took Tylenol for pain, which increased during flare-ups.  He stated that he had pain with lifting and overhead work.  Range of motion was flexion to 115 and abduction to 90, with pain noted throughout the range of motion.  There was moderate pain to palpation at the posterior deltoid due to multiple surgeries for joint instability.  There was pain with weight-bearing and objective evidence of crepitus.  There was no additional limitation of motion with repetition or ankylosis.  The examiner noted that the Veteran had recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  There was no AC joint condition suspected; and no loss of head, nonunion, or fibrous nonunion of the humerus.

VA treatment records dated in April 2015 indicate document active  flexion to 127 degrees and abduction to 90 degrees, and passive flexion to 170 degrees.  In March 2016, his right shoulder e had flexion to 90 degrees with pain.  In June 2016, he had flexion to 170 degrees in both active and passive ranges of motion, but the physician noted a palpable clunk through the mid-arc of elevation and jerking, confirming recurrent instability of the shoulder.

VA treatment records dated  in March 2016 reflect continued pain in the right shoulder, with a more recent burning sensation across the superior aspect of the shoulder and radiating down to the anterior deltoid.  The Veteran denied current symptoms of instability, although the shoulder did occasionally feel a little bit loose.  He denied any dislocations or subluxation events.  Active range of motion of the right shoulder was 140 degrees of elevation with normal strength testing.  He had minimal posterior joint line tenderness, and tenderness at the lateral aspect of the acromion as well as anteriorly in the subdeltoid space and at the coracoid tip.  His passive range of motion matched his active range, and was inhibited more by pain than by true capsular limits.  Records in June 2016 document no changes in function and pain since the last assessment.  The Veteran complained of intermittent severe pain especially on the posterior aspect of the joint line due to activities of daily living.  Range of motion was full active elevation of the right arm to 170 degrees with normal strength testing.  In a supine position, passive range of motion matched his active range.  However there was a palpable clunk moving through the mid-arc of elevation and more formal jerk testing demonstrated a consistent and reproducible jerk sign, which was a difference from the previous examination in March 2016.  The physician confirmed recurrent posterior subluxation/instability of the right shoulder.

Based on a review of the relevant evidence, the Board concludes that a rating for the right shoulder disability in excess of 10 percent is not warranted prior to September 14, 2014; but that the record supports assignment of a f 20 percent rating, from September 14, 2014 to April 13, 2015; and a 30 percent rating from April 13, 2015.

Prior to September 14, 2014, the Veteran's right shoulder disability was manifested, at worst, by flexion to 175 degrees with pain starting at 140 degrees.  Under DC 5201, a 20 percent rating is warranted for limitation of motion at shoulder level, or to 90 degrees.  While the October 2010 VA examination reflects that the Veteran had increased pain with repetitive movements above 90 degrees, he was still able to perform range of motion to 140 degrees before the pain began.  Further, the Veteran did not have ankylosis, loss of the humerus head, nonunion, fibrous nonunion, or recurrent dislocation with frequent or infrequent guarding of the arm at any level.  In addition, he did not have malunion with any deformity; or dislocation, nonunion, or malunion of the clavicle or scapula.  As such, a rating in excess of 10 percent prior to September 14, 2014, is not warranted.  38 C.F.R. § 4.71a, DC 5201-5024.

For the period from September 14, 2014, to April 13, 2015, the Veteran's right shoulder was manifested, at worst, by flexion to 100 degrees and abduction to 90 degrees.  As stated above, limitation of motion to 90 degrees warrants the next highest rating of 20 percent.  The Board notes that while the Veteran experienced pain on motion, the recorded ranges of motion appear to denote the degree at which pain started, and none more closely approximate limitation of motion midway between side and shoulder level, which would warrant the next highest level.  Further, the Veteran did not have ankylosis, loss of the humerus head, nonunion, fibrous nonunion, or recurrent dislocation with frequent or infrequent guarding of the arm at any level.  In addition, he did not have malunion with any deformity; or dislocation, nonunion, or malunion of the clavicle or scapula.  As such, a rating of 20 percent, but not higher, from September 14, 2014, to April 13, 2015, is warranted.  38 C.F.R. § 4.71a, DC 5201.

From April 13, 2015, while the Veteran's right shoulder was manifested, at worse, by flexion at 100 degrees and abduction at 90 degrees, the April 2015 VA examiner noted that the Veteran had a history of recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  Likewise, the June 2016 VA physician confirmed that the Veteran had recurrent subluxation/instability of the right shoulder.  Under DC 5202, recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 30 percent rating.  However, the Veteran did not have ankylosis, loss of the humerus head, nonunion, or fibrous nonunion.  In addition, he did not have malunion with any deformity, or dislocation, nonunion, or malunion of the clavicle or scapula.  As such, a 30 percent but no higher rating, from April 13, 2015, is warranted.  38 C.F.R. § 4.71a, DC 5202.

As indicated, in assessing the In reaching the above determinations, the Board has appropriately considered the extent of functional loss due to pain, consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as the principles espoused in DeLuca and Mitchell, supra.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the May 2010 claim for increased rating has the Veteran's right shoulder disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's right shoulder disability at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the disability, to include limited range of motion, functional loss, and pain.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right shoulder disability.  Notably, there is no evidence or argument that the applicable schedular criteria and ratting considerations are inadequate to rate the disability under consideration.  As such, the applicable provisions of the rating schedule are adequate to evaluate his disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's shoulder disability is appropriately rated as a single disability, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also considered the applicability of the benefit of the doubt doctrine.  While that doctrine has favorably been applied in awarding the 20 and 30 percent ratings, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 10 percent for service-connected right shoulder disability prior to September 14, 2014, is denied.   

A rating of 20 percent, for service-connected right shoulder disability, from September 14, 2014, to April 13, 2015, is granted, subject to the legal authority governing the payment of compensation. 

A  rating of 30 percent  for a service-connected right shoulder disability, from April 13, 2015, is granted, subject to the legal authority governing the payment of compensation.  


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for a TDIU on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran has alleged that, as a result of his service-connected disabilities-chronic thoracic spine strain with degenerative changes; depressive disorder associated with chronic thoracic spine strain with degenerative changes; right elbow cubital tunnel syndrome with ulnar neuropathy; postoperative residuals, Bankart lesion, repair, right shoulder (dominant); left shoulder strain, previously diagnosed as impingement syndrome; tinnitus; scars, right shoulder, postoperative residuals, multiple surgeries associated with postoperative residuals, Bankart lesion repair of the right shoulder; and scar, right elbow, postoperative residual, right ulnar nerve release associated with right elbow cubital tunnel syndrome with ulnar neuropathy-he is unable to obtain and maintain substantially gainful employment.  The Board points out that, as of September 7, 2010, the Veteran meets the percentage requirements for award of a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2016).

The April 2008 report of Vocational and Rehabilitation examination reflects that the Veteran was considered to have a serious employment handicap.  The examiner stated that, while the Veteran had an associate's degree in applied science for automotive technology, he never worked in that field because of his inability to perform the necessary bending, stooping, and manipulation of heavy tools on a time-pressured basis.  The examiner also noted that the Veteran experienced chronic pain, which caused him to suffer from depression, limiting his energy and ability to concentrate.  Ultimately, the examiner concluded that the Veteran did not have a marketable credential with which to compete for suitable employment and that his ability to achieve such employment was thus not within his control.

Reports of VA psychiatric examination in May 2009, September 2014, and May 2015 reflect that the Veteran had depressive disorder associated with his physical limitations, but that his depressive symptoms did not make the Veteran unemployable.  Nevertheless, an October 2010 VA psychiatric examiner noted that that depression was known to interfere with the capacity to concentrate, and that the Veteran's performance of his serial sevens was suggestive of attention difficulties.  During his June 2012 hearing, the Veteran testified that he found it difficult to get training in new areas because of his difficulty concentrating, and that he felt that he could not go back to school full-time because he did not think he could stay on track and complete the required assignments.

A July 2010 VA spine examination report documents very limited range of motion of flexion at 32 degrees due to pain, and a June 2016 VA treatment record indicates that the Veteran had confirmed recurrent posterior subluxation/instability in his right shoulder and would "never be a candidate for manual labor given his prior history of posterior subluxation and his now obvious recurrent instability."

Statements submitted in May 2010, May 2012, and November 2014 document the Veteran's difficulties getting dressed, as well as his use of very strong pain medication for his right shoulder and back, which prevented him from operating heavy machinery and interfered with his ability to work.  The statements further indicated that the Veteran stopped working because he could not keep up with the physical demands of his employment, and that he had missed several days of work due to pain in his back and right shoulder.

The Board notes that the above-described records and reports primarily reflect consideration and discussion of single disabilities, and the record does not include sufficient competent evidence addressing the combined functional effects of all the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, a VA examination to obtain further medical findings as to the combined functional effects of all the Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10  (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  Because the Veteran has both psychiatric and medical disabilities, the examination should be conducted by a psychiatrist (M.D.), if possible. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the TDIU claim, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails, without good cause, to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging to obtain further medical findings in connection with the TDIU claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the record includes VA treatment records from the Portland VA Medical Center (VAMC) dated through June 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Portland VAMC all pertinent records of evaluation and/treatment of the Veteran since June 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal. 


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from Portland VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and or the above has been completed, arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, psychiatrist (M.D.). 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Based on examination of the Veteran and review of the record, the physician should describe the combined functional effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical actions required for employment.  

The Veteran's  service-connected disabilities are as follows:  chronic thoracic spine strain with degenerative changes; depressive disorder associated with chronic thoracic spine strain with degenerative changes; right elbow cubital tunnel syndrome with ulnar neuropathy; postoperative residuals of Bankart lesion repair of the  right shoulder (dominant); left shoulder strain (previously diagnosed as impingement syndrome); tinnitus; postoperative residual scars of the right shoulder, postoperative residual of  multiple surgeries associated with postoperative residuals of Bankart lesion repair of the right shoulder; and postoperative scar of the right elbow residual to ulnar nerve release associated with right elbow cubital tunnel syndrome with ulnar neuropathy.

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

All examination findings, along with complete, clearly stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails, without good cause, to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim for a TDIU.   

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim for a TDIU, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the claim for a TDIU remains denied, furnish to the Veteran and his representative an SSOC that that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
      Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


